United States District Court

NORTHERN DISTRICT OF TEXAS
DALLAS DIVISION

TERRANCE BASS, BARRY BOYD,
ELIZABETH LOPEZ, and JOSEPH
SCOTT, lndividually and on Behalf of All
Others Similarly Situated,

Plaintiffs,
V. CASE NO. 3:17-CV-3330-S
THE CITY OF DALLAS and JOH`N

DOES 1-5,
Defendants.

&O'>¢OJCO>CO'J€»OQCO>DOO€O’;¢ODOO'DLO'J

MEMORANDUM OPINION AND ORI)ER
Before the Court is Plaintiffs’ l\/lotion for Conditional Certiflcation [ECF No. 64]. For the
following reasons, the Court grants in part and denies in part the Motion.
I. BACKGROUND
Pursuant to Speeial Order 3-249, this case Was transferred from the docket of Judge Sarn
R. Cummings to the docket of this Court on Mareh 21, 2018.
This action arises out of alleged Violations of the Fair La‘oor Standards Act (“FLSA”) and
Title Two of the Texas Labor Code (“TLC”). Plaintiffs Were employees of the City of Dallas
(“Defendant”).l Compl. 1[ 29. Terrance Bass, Barry Boyd, Elizabeth Lopez, and Joseph Scott
(collectively, “Narned Plaintiffs”) Sue on behalf of employees Woi'king “in different positions and
for a variety of different departments.” Id. 1[ 30. The Narned Plaintiffs all Worked in the
Neighborhood Code Division in the Code Compliance Departrnent. Def.’s Resp. 20; see also

compi. int 63, 73, 93, 107.

 

l “The true names and capacities, whether individual, corporate, associate, or otherwise, of Defendants sued herein as
Jolm Does 1-5, inclusive, are currently unknown to the Narned Plaintiff`s[.]” Compl. 1[ 25. For purposes of this Order,
the Court refers only to the City of Dailas when using the designation “Defendant.”

Plaintiffs allegedly Worked more than 40 hours per Week. Compl. ‘|l 31. They claim that
rather than compensating thern With an overtime premium, Defendant required them to take “cornp
time.” Id. 1l 32. This purported “‘comp time’ scheme” required all Plaintiffs to take one hour off
the second Week of their biweekly pay period for every hour they Worked in excess of 40 during
the first Week of the pay period. Id. 1[ 33. f"or example, if a Plaintiff Worked 45 hours the first
Week of the pay period, he or she allegedly Was required to Work no more than 35 hours during the
second week of the pay period. Id. Further, Plaintiffs allegedly Were required to use their comp
time in the same pay period in Which it accrued. Id. il 35.

Non-exempt employees of Defendant’s code compliance department (“CCES”) Were
assigned to different districts throughout the City of Dallas. ld. 1[ 38; see also Pis.’ Mot. for
Conditionai Certification (“Pls.’ Mot.”) 2 (defining “CCES”). CCES Were given one hour per
Workday for a meal break. Compl. il 40. Defendant allegedly did not pay CCES for their meal
break periods Icl. 11 43. CCBS recorded their hours by Writing and inltialing the time they began
and ended their shifts on a sign in/sign out sheet. Id. il 41. CCEs Were paid every two Weeks and
Were compensated on an hourly basis. Id. 11‘[[ 45-46.

Plaintiffs allege that Defendant issued celiphones to CCES and required that CCES remain
accessible via cellphone throughout the Workday, Id. 1]1]48-49. According to Plaintiffs, Defendant
required that CCEs remain accessible via cellphone during meal break periods Id. il 50. CCES
allegedly answered phone calls and had Work-related discussions lasting between five to forty-five
minutes per meal break period. Id. 1! 5l. Plaintiffs allege that CCEs Were not paid for Worl<ing
during their meal break periodsl Ia’. fill 53-54.

Piaintiffs also allege that Defendant issued CCES laptops and required CCES to respond to

work»related emails and finish their caseload. Id. 1|1] 55-56. To do so, CCES claim they worked

 

 

from horne. ld. il 57. Plaintiffs contend that Defendant knew CCEs worked from home because
each email had a time stamp indicating when it was sent, and each code violation case had a time
stamp indicating when it was uploaded or completed Id. ‘ll 58. CCES worked at home five to ten
hours per workweek. Id. il 59. Defendant allegedly did not compensate CCES for these hours. Id.
int 61_62.

Plaintiffs allege that the above conduct violates federal and state overtime and minimum
wage laws. Narned Plaintiffs seek to certify two collective`s. The first, the FLSA Overtime
Collective, is defined as foliows:

[A]ll persons (including, but not limited to, all~non~exempt employees in

Defendants’ Code Compliance Department) who are and were employed by the

City of Dallas as non-exempt employees during the past three (3) years through the

final date of the disposition of this action who received compensatory time in lieu

of overtime at a l:l “straight time” ratio for hours worked in excess of forty (4)

hours per Workweek[.]

Pls.’ Mot. l; Compl. 1[1[ 7, 123.

The second, the FLSA Minirnum Wage Collective, is more narrowly defined:

[A]ll persons who are and were employed by the City of Dalias as inspectors,

supervisors, and neighborhood code representatives employed in Defendants’ Code

Compliance Department during the past three (3) years through the final date of the

disposition of this action Who were required to work off-the-clock, including during

their meal break periods and while at home.

Pls.’ l\/lot. l; Compl. 1111 134.
II. LEGAL STANI)ARD

The FLSA’s overtime provisions authorize an employee to bring suit against his or her
employer on behalf of both him or herself and other “similarly situated” employees 29 U.S.C. §
216(‘0). To bring a representative action, the plaintiffs must be similarly situated to one another.

Proctor v. Allsups Convenience Stores, lnc., 250 F.R.D. 278, 280 (N.D. Tex. 2008) (citing Basco

v. Wal~Ma)-‘I Stores, lnc., No. Civ. A. 00-3l84, 2004 WL 1497709, at *3 (E.D. La. July 2, 2004)).

 

Under the Lusorcliz approach, which has been followed by courts in the Fifth Circuit, the
similarly situated analysis proceeds in two stages Mooney v. Aramco Servs. Co., 54 F.3d 1207,
1213 (Sth Cir. 1995), overruled on other grounds by Deserr Polace, lnc. v. Cosro, 539 U.S. 90
(2003). The first stage is referred to as the notice stage. Icl. At the notice stage, the Court relies
mainly on the allegations set forth in pleadings and affidavits and uses a fairly lenient standard to
determine whether notice of the action should be given to potential class members lot at l2l3-
l4; see also Reyes v. Tex. EZPawn, L.P., Civ. A. No. V-03-128, 2007 WL 10l808, at *2 (S.D.
Tex. Jan. 8, 2007). lf the district court conditionally certifies the class, putative class members are
given notice and the opportunity to opt»in to the collective action. lcl. The action proceeds as a
representative action throughout discovery ld.

The second stage, known as the certification stage, is triggered when the defendant files a
motion for decertification after discovery is largely complete. Gomez v. Mz‘ Cocr.'no er., Civ. A.
No. 3:14-CV-2934-L, 2017 WL 3334l06, at *3 (N.D. Tex. Aug. 4, 2017). At this stage, the court
has more information and makes a factual determination as to whether the collective action
members are similarly Situated. ld. The standard for proceeding as a collective action at the
certification stage is more stringent than at the notice stage. lot

III. ANALYSIS

Plaintiffs argue that conditional certification of the FLSA Overtime Collective and FLSA
l\/linimum Wage Collective is appropriate because they have met their minimal burden in
demonstrating that the Named Plaintiffs, along with the putative collective members, together were
victims of a common policy or plan that resulted in widespread, systematic violations of the

overtime provisions and minimum wage provisions of the FLSA. See Pls’ Mot. 11.

 

2 Lusardl v. Xerox Co.rp., llS F.R.D. 351 (D.N.J. 1987)4

 

 

 

At the notice stage, in order for the Court to grant conditional certification, there must be
“substantial allegations that the putative class members were together the victims of a single
decision, policy, or plan.” Mooney, 54 F.3d at 1214 n.S (citation omitted). ln making this
determination, the Court will consider whether “(l) there is a reasonable basis for crediting the
assertion that aggrieved individuals exist; (2) those aggrieved individuals are similarly situated to
the plaintiff in relevant respects given the claims and defenses asserted; and (3) those individuals
want to opt in to the lawsuit.” Roberts v. S.B. S. Welding, L.L.C., 140 F. Supp. 3d 601, 605 (N.D.
Tex. 20l5) (quoting Tolentino v. C & JSpec~Rem Servs., lnc., 7l6 F. Supp. 2d 642, 647 (S.D.
Tex. 2010)).

Because a court often has only minimal evidence at the notice stage, the Court’s decision
is “usually based only on the pleadings and any affidavits which have been submitted.” lot
(quoting Tolenrlno, 716 F. Supp. 2d at 647). “Courts employ a lenient standard during the first
stage, and the analysis typically results in the conditional certification of a representative class.”
ld. (citing Lemtz v. Sponky’S Rest. ll, lnc., 491 F. Supp. 2d 663, 668 (N.D. Tex. 2007)). However,
“a ‘factual basis for the allegations must be presented, and there must be a showing of some
identifiable facts or legal nexus that hinds the claims so that hearing the cases together promotes
judicial efficiency.”’ ld. (quoting Toler)tino, 716 F. Supp. 2d at 647)). At the notice stage of a
collective action, courts do not engage in a merits-based analysis See Lee v. Merrocore Servs.,
980 F. Supp. 2d 754, 767 (N.D. Tex. 20l3).

As to the first and third prongs of the analysis 34 individuals including Narned Plaintiffs,
have opted in to the collective action. See ECF Nos. 9-1l, 15-16, 19, 22, 24»26, 28, 30, 32, 34,
36, 38, 4l-42, 46, 49, 5l, 55, 57, 59, 61-62, 75, 77-78, 8l-82, 87, 92. This evidence sufficiently

demonstrates that aggrieved individuals exist and want to opt in to the lawsuit See, e.g., Stroko v.

 

 

Melhodisr Doll. Mea’. Crr. Auxillory, Civ. A. No. 3:16-CV-2l92-B, 2018 WL 161 l865, at *4, *6
(N.D. Tex. Apr. 3, 2018) (granting conditional certification where seven other individuals opted
in); Jones v. Cretr'c Energy Servs., LLC, 149 F. Supp. 3d 76l, 769 (S.D. 'l`ex. 2015) (granting
conditional certification where nine others opted in).

To satisfy the second prong, the Narned Plaintiffs must demonstrate that they are similarly
situated to the potential collective action members that they seek to representl Rol)erts, l40 F.
Supp. 3d at 606. “[P]otential class plaintiffs are considered ‘similarly situated’ to the named
plaintiffs if they are ‘similarly situated’ with respect to their job requirements and with regard to
their pay provisions.” ld. at 606-07 (quoting Tolentlno, 716 F. Supp. 2d at 649-50). “The positions
need not be identical but similar.” ld. at 607 (quoting Tolentz`no, 716 F. Supp. 2d at 649-50).
“Workers can be similarly situated despite different job responsibilitiesj unless those distinctions
‘affect . . . the facts that are material to plaintiffs’ claim. ”’ lol. (quoting Belmken v. Laminonr Mlnlng
Co., LLC, 997 F. Supp. 2d 511, 522 (N.D. Tex. 2014)). Tbe relevant inquiry for the Couit is
whether “there is . . . ‘some factual nexus which binds the named plaintiffs and the potential class
members together as victims of a particular alleged [policy or practice].”’ lot (quoting Vanzzz'm` v.
Action Meat Distribs., Inc., 995 F. Supp. 2d 703, 720 (S.D. Tex. 20l4)).

With respect to the city-wide FLSA Overtime Collective, Plaintiffs allege that the Narned
Plaintiffs are similarly situated to potential plaintiffs because “the City implemented its illegal
comp time policies and practices and applied them to all non-exempt, City employees, regardless
of their specific rank, rate of pay, assignment, or any other individualized factor.” Pls’ l\/lot. 11.
“Plaintiffs are similarly situated to, and representative of, these employees all of whom were
subject to the same tirne~reporting and pay practices with respect to comp time that failed to

compensate them of all hours worked throughout the operative time period.” lol.

 

The Court declines to exercise its discretion to conditionally certify a city-wide collective
class of all non-exempt employees The City employees approximately 13,000 people working in
33 different departments See Def. ’s Resp. 2. The Narned Plaintiffs all work in the Neighborhood
Code Division in the Code Compliance Department. ld. at 20 n.80; see also Compl. lift 63, 78, 93,
l07. ln support of their allegations the Plaintiffs submitted declarations from the four Named
Plaintiffs, as well as declarations from Michael lones, a Coordinator in the City’s lnformation
Technology Depaitment, and Leticia Sustatia, a Supervisor lll in the City’S Police Department,
Communications Division. See Pls.’ App. 006-35. However, both J ones and Sustatia are exempt,
salaried employees See Def.’s Resp. 6‘, see also Def.’s App. 28, 55-56. Because they are exempt
from FLSA’s overtime provisions, these Plaintiffs have no conceivable claim for FLSA overtime
violations l\/loreover, in their respective declarations they testify only to the employment policies
and practices applicable to other employees in their same positions, not their entire department or
division. See Pls.’ App. 030-35. Plaintiffs offer only assumptions and speculation as to the job
requirements and pay provisions of any non-exempt employee outside of the Code Compliance
Department. The Court finds that Plaintiffs have not met their burden and, therefore, will limit
conditional certification of the FLSA Overtime Collective to only non-exempt employees in the
Code Compliance Department.

Turning to the FLSA l\/iinimum Wage Collective, Plaintiffs contend that the Narned
Plaintiffs are substantially similar to potential plaintiffs because they “had similar job duties and
were not fully paid for all of the hours that they worked because they performed essential tasks
during ‘off-the-clock’ times, which was common to all of the collective members.” Pls’ Mot. ll-

12. ln addition, Plaintiffs allege that “all of the inspectors supervisorsj and neighborhood code

 

 

representatives were subject to the City’s illegal comp time schemes.” ld. at 12. The declarations
from the Narned Plaintiffs support these allegations See Pls.’ App. 006-29.

The Court finds that Plaintiffs have met their lenient burden of establishing there is some
factual nexus which binds the Narned Plaintiffs and the potential class members together as victims
of a particular alleged policy or practice. Differences in job responsibilities standing alone, do
not “render the three categories of workers dissimilarly situated.” Roberts, 140 F. Supp. 3d at 607.
“Rather, it is sufficient that ‘they were compensated under the same regimen’ allegedly ‘infected
by discrimination,’ even if ‘their duties may have differed.”’ ld. at 607-08 (quoting Aguilor v.
Complere Lomlsculptw'e, lnc., No. Civ. A. 3:04-CV-0776-D, 2004 WL 2293 843, at *4 (N.D. Tex.
Oct. 7, 2014). Therefore, the Court will conditionally certify the FLSA Minimum Wage
Collective.

Having determined that conditional certification is appropriate, the next consideration is
notice Defendant has raised several objections with respect to Plaintiffs’ proposed notice and opt-
in procedurel Defendant’s objections are denied at this time. In light of the Court’s ruling, the
Court orders the parties to confer regarding the proposed notice and opt-in procedure within 14
days of the date of this Order.

IV. CONCLUSION

For the foregoing reasons, the Court grants in part and denies in part Plaintiff’ s Motion to
Conditionally Certify. The Court conditionally certifies the FLSA Overtime Collective Action,
but only to the extent that it applies to non-exempt employees working in the Code Compliance
Department, not city-wide. The Court also conditionally certifies the FLSA Minimum Wage

Collective Action. At this time, the Court denies Defendant’s objections to Plaintiffs’ proposed

 

notice, and orders the parties to confer regarding the proposed notice and opt-in procedure within

14 days of this Order.

SO ORDERED.
' ¢?-
SIGNED April , 2019. i_ t §CL@\\

KAREN GREN SCHOLER
UNITED STATES DISTRICT JUDGE

 

 

